Citation Nr: 0731812	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  03-27 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
skin disorder claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for a skin disorder 
claimed as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from November 1983 to November 
1986, and from September 1990 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In August 2007 a personal hearing was held at the RO that was 
conducted by the undersigned Veterans Law Judge.    

The issue of service connection for a skin disorder claimed 
as due to an undiagnosed illness addressed in the REMAND 
portion of the decision below, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1. A rating decision dated in January 1997 denied the claim 
of service connection for a skin disorder claimed as due to 
an undiagnosed illness; and that decision became final in the 
absence of a timely appeal.

2. The evidence received since the January 1997 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the veteran's claim.

CONCLUSIONS OF LAW

1.  The January 1997 rating decision denial of service 
connection for a skin disorder claimed as due to an 
undiagnosed illness is final. 38 U.S.C.A. § 7105(c) (West 
2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for a skin disorder 
claimed as due to an undiagnosed illness. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a skin disorder claimed as due to an 
undiagnosed illness was initially denied in May 1995.  
Subsequent to reopening of the claim by the RO, the claim was 
the subject of a January 1997 rating decision. That decision 
denied the veteran's claim. The veteran was notified of the 
determination by the RO in January 1997. A notice of 
disagreement and an appeal did not ensue.

The veteran was afforded notice of the January 1997 rating 
denial of service connection for a skin disorder claimed as 
due to an undiagnosed illness. 38 C.F.R. § 3.103 (2007). 
Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).

In August 2002, the veteran attempted to reopen her claim. 
The veteran's claim was initially considered on a new 
material evidence basis by the RO, then in the May 2007 
supplemental statement of the case her claim was reopened and 
denied on a direct service connection basis. 

It must be recognized that the question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits. See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In light of 
the Board's obligation to address whether claims should be 
reopened the Board will review this claim based on whether 
new and material evidence has been received. The Board 
intimates no prejudice to the veteran in proceeding in this 
manner.

The January 1997 rating decision is the last final 
disallowance of the veteran's claim of service connection for 
a skin disorder claimed as due to an undiagnosed illness. In 
order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a two-step analysis is required. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 
Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West 12 Vet. App. 203 (1999). The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disal1owed on any basis. It should 
be pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed." 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). 

A review of the January 1997 rating decision reveals that 
service and post-service medical records of the veteran were 
considered in the rating denial of service connection on the 
merits of the claim.

Since the April 1997 rating denial additional evidence has 
been received. Among the evidence received is a medical 
record from a VA physician that suggests and etiological 
relationship between the veteran's skin disorder and her 
period of military service. This evidence is pertinent and is 
neither cumulative or redundant evidence. The additional 
evidence suggests an etiological relationship between current 
disability and service, a necessary criterion for direct 
service connection, which must be considered in addition to 
the laws regarding undiagnosed illnesses. See Pond v. West, 
12 Vet App. 341, 346 (1999).  As a result this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. In that new and material evidence has been 
received, the Board determines that the veteran's claim of 
service connection for a skin disorder claimed as due to an 
undiagnosed illness is reopened.

In this case, the Board has reopened the claim of service 
connection for a skin disorder claimed as due to an 
undiagnosed illness, and is remanding the claim as will be 
discussed subsequently. The Board has not taken any adverse 
action on the claim, and any deficiencies regarding duties to 
notify and to assist the veteran that may exist in this case 
are not prejudicial to the veteran at this time.

ORDER

New and material evidence having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a skin disorder claimed as due to an 
undiagnosed illness, is reopened.


REMAND


The appeal of service connection for a skin disorder claimed 
as due to an undiagnosed illness has been reopened.  

The appeal has been reopened due to medical evidence that 
includes a statement from a VA who has opined that the 
veteran's current dermatomyositis is related to her military 
service, specifically her exposure to oil fires and chemicals 
during service in Southeast Asia. The VA physician reported 
the veteran's records were reviewed.  However, there is no 
specificity provided as to what records were considered nor 
is a rationale given for the opined relationship between her 
current skin disability and her service exposure. Further, 
the overall clinical picture remains equivocal. The record 
includes medical evidence of a pre-existing skin condition 
reported as lupus erythematous plaques in 1989. There is an 
absence of service medical records revealing a skin disorder.  
Furthermore, in a May 2003 VA medical examination, a 
physician reported that the records did not support a 
diagnosis of dermatomyositis, and that it was not possible to 
make a diagnosis without resorting to speculation. It is 
apparent from a review of the overall record that further 
clinical information would be helpful in this case.  

Also, additional pertinent evidence was submitted in June 
2007, subsequent to a May 2007 supplemental statement of the 
case. While the evidence was received in a timely manner 
subsequent to issuance of a May 2007 supplemental statement 
of the case, and certification to the Board, the evidence was 
not sent directly to the Board in compliance with 38 C.F.R. 
§ 20.1304(a).  This evidence should be reviewed by the RO.  

Accordingly, the case is REMANDED for the following action:

1. The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and duty to 
assist provisions, in association with her 
claim of service connection for a skin 
disorder claimed as due to an undiagnosed 
illness. The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of record 
that is necessary to substantiate her 
claim, (b) the information and evidence 
that VA will seek to provide, and (c) the 
information and evidence that the veteran 
is expected to provide; the RO must also 
ask the veteran to submit any pertinent 
evidence in her possession.

2.  The VA physician who afforded an 
opinion in the August 2004 VA medical 
addendum concerning the etiology of the 
veteran's skin disorder, is requested to 
specify which medical records of the 
veteran were reviewed in conjunction with 
the August 2004 opinion, and is requested 
to provide a rationale for the opinion 
expressing that the veteran's skin 
disorder is related to service. The 
veteran's medical records should be made 
available to the examiner for use in 
opinion.    

3. After the above development has been 
completed, the veteran to be afforded a 
medical examination by a Board of two 
dermatologists to determine the 
existence and etiology of the veteran's 
current skin disability. The claims 
folder must be sent to the examiners for 
review. Based on the examination and a 
complete review of the medical history 
in the claims file, the examiners should 
indicate in an opinion. 

Does the veteran currently suffer from 
diagnosable skin disease(s) or 
disabilities? If so, please provide all 
appropriate diagnoses. If a diagnosable 
disease or disability exists, is it at 
least as likely as not (a 50% or higher 
degree of probability) that any such 
disability was caused by, or aggravated 
by, her active military service? Is any 
diagnosable disorder in anyway 
etiologically related to the veteran's 
military service?  If a diagnosable 
disease or disability cannot be provided 
for any of the symptomatology, is it at 
least as likely as not that this 
symptomatology is the result of an 
undiagnosed illness related to his 
service in the Gulf War?

A complete rationale must be given for 
any opinion(s) expressed and the 
foundation for all conclusions should be 
clearly set forth. The report of the 
examination(s) should be associated with 
the veteran's claims folder. 

4.  The RO should review the claims 
file, and arrange for any further 
development suggested by the results of 
the development ordered; as well as 
review the additional evidence that was 
received subsequent to the most recent 
supplemental statement of the case in 
May 2007. If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


